F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             SEP 3 1999
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    TOMI EDWARD JENNINGS, JR.,

                  Petitioner-Appellant,

    v.                                                    No. 99-8024
                                                      (D.C. No. 97-CV-210)
    STATE OF WYOMING; WYOMING                               (D. Wyo.)
    ATTORNEY GENERAL,

                  Respondents-Appellees.




                              ORDER AND JUDGMENT          *




Before BRORBY , EBEL , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       This appeal arises from the district court’s dismissal of petitioner’s petition

for writ of habeas corpus as time-barred. The Antiterrorism and Effective Death

Penalty Act (AEDPA) amended the habeas corpus statute and established a

one-year limitation period to file habeas petitions.      See 28 U.S.C. § 2244(d)(1).

Because the judgment on petitioner’s conviction was final before the effective

date of AEDPA, he had until April 24, 1997 to file a petition for habeas relief.

See Hoggro v. Boone , 150 F.3d 1223, 1225-26 (10th Cir. 1998). Petitioner’s first

habeas petition was filed before that date, but the district court dismissed it on

February 27, 1997, because petitioner had not exhausted his state remedies and he

failed to state a claim upon which relief could be granted.

       The district court was obligated to dismiss the first petition because

exhaustion of state remedies is a prerequisite to federal habeas relief.     See 28

U.S.C. § 2254(b)(1)(A). Had petitioner requested post-conviction relief in state

court pursuant to Wyo. Stat. Ann. §§ 7-14-101 through 108 (1999), the one-year

limitation period would have been tolled while he had a properly filed application

for state post-conviction relief pending in the state court.     See Barnett v.

Lemaster , 167 F.3d 1321, 1322-23 (10th Cir. 1999). He did not, however, avail

himself of those remedies. Consequently, when petitioner filed his second request

for habeas relief on August 25, 1997, the one-year limitation period had long

since expired. We agree with the district court that the habeas petition is time-


                                              -2-
barred, and we must DISMISS the appeal. The application for a certificate of

appealability is DENIED. The mandate shall issue forthwith.



                                                  Entered for the Court



                                                  Robert H. Henry
                                                  Circuit Judge




                                       -3-